 

Case 19-10872-KG Doc 49 Filed 04/24/19 Page 1 of 3

lN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: Chapter ll

FUsE, LLC, et al.,‘ Case NO.; 19_10872 (KG)

Debtors. (Joint Administration Requested)

\'/V\/\/\./V\/

Ref. Docket No. 9

 

oRDER PURsUANT,To sECTIoNs 105(a),507(a)(8),AN1) 541(d) oF
THE BANKRUPTCY CoDE (1) AUTHoRIZING THE PAYMENT oF
PREPETITIoN sALEs, FRANCHISE AND oTHER sIMILAR TAXES AND FEES

Upon the Motion Pursuant to Sections 105(a), 5 0 7(0)(8), and 541 (a’) of the
Bankruptcy Code Authorizing the Payment of Prepetition Sales, Franchl'se T axes and Siml`lar
Taxes and Fees (the “Mo_tion”)z of the debtors and debtors in possession in the above-captioned
cases (the “_D_elLor§”); and it appearing that the Court has jurisdiction over this matter pursuant to
28 U.S.C. §§ 157 and 1334, and that this proceeding is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2), and that venue of this proceeding and the Motion in this District is proper pursuant
to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the relief requested in the
Motion is necessary to the ongoing orderly operation of the Debtors’ business and is in the best
interests of the Debtors, their estates, and their creditors; and it appearing that the notice of the
Motion having been given as set forth herein Was appropriate and that no other or further notice

need by given; and the “first day” hearing on the Motion having been held before the Court; and

 

' The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721); Fuse
Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656); Latino
Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (650()). The
Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

2 Capitalized terms used ut not defined herein shall have the meanings ascribed to them in the Motion.

DOCS_SF:98832.5 29402/001

 

 

 

Case 19-10872-KG Doc 49 Filed 04/24/19 Page 2 of 3

obj ections, if any, to the l\/lotion having been overruled, withdrawn, or otherwise resolved at the
hearing; and after due deliberation and good and sufficient cause appearing therefor; IT IS
HEREBY ORDERED THAT:

l. The Motion is GRANTED.

2. The Debtors are authorized to pay the Prepetition Tax Obligations due and
owing as of the Petition Date, including, without limitation, through the issuance of postpetition
checks or wire transfer requests, as the Debtors deem necessary, in their sole discretion, in an
amount not to exceed $l0,000 (the “Prepetition Tax Obligations Cap”).

3. All, applicable banks, other financial institutions are authorized to receive,
process, honor, and pay any and all prepetition checks or by automated clearinghouse payment
issued by the Debtors for the payment of Prepetition Tax Obligations approved herein, whether
prior to or after commencement of these chapter l l cases.

4. The Debtors are authorized (consistent with this Order) to issue
postpetition checks or to effect postpetition automated clearinghouse requests in replacement of
any checks or automated clearinghouse requests relating to taxes that were dishonored or
rej ected.

5. Nothing herein shall impair any right of the Debtors or any other party in
interest to dispute or object to any taxes asserted as owing to the Taxing Authorities or those
parties who ordinarily collect the Prepetition Tax Obligations as to amount, liability,

classification, or otherwise.

Docs_sF;98332.5 29402/001 2

 

Case 19-10872-KG Doc 49 Filed 04/24/19 Page 3 of 3

6. Notwithstanding anything to the contrary contained herein, any payment
made or to be made under this Order, any authorization contained in this Order, or any claim for
which payment is authorized hereunder, shall be subject to any orders of this Court approving
any debtor in possession financing for, or any use of cash collateral by, the Debtors, and any
documents providing for such debtor in possession financing and the Budget governing such
debtor in possession financing and use of cash collateral.

7. Notwithstanding the possible applicability of Bankruptcy Rules 6003 and
6004, the terms and conditions of this Order shall be immediately effective and enforceable The
requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the Motion or otherwise
deemed waived. To the extent the l4-day stay of Bankruptcy Rule 6004(h) may be construed to
apply to the subject matter of this Order, such stay is hereby waived.

8. Notice of the Motion as provided therein shall be deemed good and
sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and Rule
9013-1(m) of the Local Rules of the United States Bankruptcy Court for the District of Delaware
are satisfied by such notice.

9. This Court shall retain jurisdiction over any and all matters arising from

the interpretation or implementation of this Order.

Dated; Aprii ?A' ,2019
`Uo§:;/:.zé>é

THE HO ORABLEKE[V KE[VIN GROSS
UNITED STATES BANKRUPTCY JUDGE

Docs_sF;98832.5 29402/001 3

 

